                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

 R. Ceasar,                                         Case No. 18-cv-2350 (JNE/ECW)

                      Plaintiff,

 v.                                                             ORDER

 Capella University; Richard Senese; and
 Thomas Poulon,

                      Defendants.



       Plaintiff R. Ceasar (“Ceasar”) initiated this action by filing a complaint naming

Capella University, Richard Senese, and Thomas Poulon as defendants. (See Dkt. No. 1.)

Senese and Poulon were dismissed without prejudice for lack of allegations in the

complaint that those individuals personally had violated the law. (See Dkt. No. 9

(Amended Order of Dismissal); 28 U.S.C. § 1915(e)(2)(B) (authorizing pre-service

dismissal).) Ceasar was permitted to proceed in forma pauperis as to his claims against

Capella University, and service of process was ordered to be effected on that defendant.

(Dkt. No. 9.)

       Ceasar has since filed what he labels as an “Emergency Amended Complaint”

once again naming Senese and Poulon (along with Capella University) as defendants.

(See Dkt. No. 10.) A litigant may amend his pleading once as a matter of course before

service of process is effected (or within 21 days of service). See Fed. R. Civ. P. 15(a)(1).




                                             1
Accordingly, the Amended Complaint (Dkt. No. 10) is now the operative pleading in this

matter, and Senese and Poulon are once again parties to this action.

       The Amended Complaint, unlike the original complaint, includes specific factual

allegations regarding the actions of Senese and Poulon that Ceasar alleges violated the

law. This Court will therefore order that service of process be effected on Senese and

Poulon, consistent with 28 U.S.C. § 1915(d). Nothing in this order precludes Defendants

from seeking dismissal of this action pursuant to Rule 12 of the Federal Rules of Civil

Procedure. Defendants should address Ceasar’s request for preliminary injunctive relief,

as found in the Amended Complaint, simultaneous with their filing of an answer, motion

to dismiss, or other responsive pleading.

       Finally, Ceasar also requests that this matter be expedited and scheduled for trial.

(See Dkt. No. 11.) Nothing submitted by Ceasar establishes that this matter is any more

urgent than thousands of other lawsuits pending in this District currently, or that

deviation from the ordinary manner of proceeding would be appropriate. His motion for

scheduling of trial is denied.

                                            ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS ORDERED THAT:

       1.     Plaintiff R. Ceasar must submit a properly completed Marshal Service

              Form (Form USM-285) for defendants Richard Senese and Thomas Poulon.

              If Ceasar does not complete and return the Marshal Service Forms within

              30 days of this order, it will be recommended that Senese and Poulon be

                                              2
          dismissed without prejudice for failure to prosecute claims against them.

          Marshal Service Forms will be provided to Ceasar by the Court.

    2.    After the return of the completed Marshal Service Forms, the Clerk of

          Court is directed to seek waiver of service from defendants Richard Senese

          and Thomas Poulon, consistent with Rule 4(d) of the Federal Rules of Civil

          Procedure.

    3.    If a defendant fails without good cause to sign and return a waiver

          within 30 days of the date that the waiver is mailed, the Court will impose

          upon that defendant the expenses later incurred in effecting service of

          process. Absent a showing of good cause, reimbursement of the costs of

          service is mandatory and will be imposed in all cases in which a defendant

          does not sign and return a waiver of service form. See Fed. R.

          Civ. P. 4(d)(2).

    4.    Ceasar’s motion for scheduling of trial (Dkt. No. 11) is DENIED.

DATED: January 16, 2019                      s/Elizabeth Cowan Wright
                                             ELIZABETH COWAN WRIGHT
                                             United States Magistrate Judge




                                         3
